Exhibit 10.2

Amended and Restated Executive Severance Agreement

July 1, 2015

This Amended and Restated Executive Severance Agreement (this “Agreement”) is
between Sears Hometown and Outlet Stores, Inc. (together with its subsidiaries
“SHO”) and William A. Powell (“Executive”).

Preliminary Statement

Executive and Sears Holdings Corporation (“SHC”) entered into an Executive
Severance Agreement dated November 7, 2007, which agreement (the “Original
Agreement”) was assigned by SHC to SHO as part of its separation from SHC. In
connection with Executive’s commencement of employment as the Chief Executive
Officer and President of SHO, Executive and SHO have determined that it is
desirable to amend and restate the Original Agreement.

Terms and Conditions

Executive and SHO, intending to be legally bound and for good and valuable
consideration, agree as follows:

 

  1. Benefits Upon Termination of Employment.

 

  a. Severance Benefits. If Executive is involuntarily terminated without Cause
or Executive voluntarily terminates Executive’s employment for Good Reason (as
such terms are defined in Section 2 below), Executive will be entitled to the
benefits described in Sections 1(a)(i), (ii) and (iii) below (collectively, the
“Severance Benefits”). Executive will not be entitled to the Severance Benefits
if Executive’s employment terminates for any other reason, including for Cause
or due to death or Disability (as defined in Section 2 below). Executive will
not be entitled to Severance Benefits if Executive does not meet all of the
other requirements of this Agreement, including those of Section 4(g).

 

  i. Continuation of Salary and Receipt of Bonus.

 

  1. SHO will pay Executive cash severance in an amount equal to one times
Executive’s annual base salary rate as of the date on which Executive’s
employment terminates (the “Date of Termination”). Subject to Section 1(a)(i)(6)
below, payment of the amount determined in accordance with this
Section 1(a)(i)(1) (the “Salary Continuation”) will commence on Executive’s
Separation from Service (as defined in Section 2 below) and will be paid in
substantially equal installments on each regular salary payroll date for a
period of twelve (12) months following the Date of Termination (the “Salary
Continuation Period”), except as otherwise provided in this Agreement.

 

  2. Executive will also receive a lump sum equal to the bonus that he actually
earned as determined by the Compensation Committee of the Board of Directors in
accordance with SHO’s Annual Incentive Plan (the “AIP”) for the fiscal year in
which the Date of Termination occurs, pro-rated through the Date of Termination
(the “Bonus Payment”). The Bonus Payment will be made at the time when SHO makes
payments of bonuses earned under the AIP for the fiscal year of Executive’s
termination to active employees of SHO, subject to Section 1(a)(i)(6) below.



--------------------------------------------------------------------------------

  3. If the Date of Termination occurs prior to receipt of his earned annual
bonus under the AIP (as determined by the Compensation Committee of the Board of
Directors) for the fiscal year prior to the fiscal year in which the Date of
Termination occurs, Executive will also receive the full amount of such prior
year’s bonus (the “Prior Year Bonus”). The Prior Year Bonus will be paid at the
time when SHO makes payments of bonuses earned under the AIP for the fiscal year
prior to the year of Executive’s termination to active employees of SHO, subject
to Section 1(a)(i)(6) below.

 

  4. Notwithstanding the foregoing, to the extent Executive’s termination is as
a result of an event that would trigger payments under a then-current and
applicable transition pay or severance plan or program (the “Other Severance
Program”) under which Executive would have been eligible for severance pay and
benefits for a period longer than twelve (12) months, and provided the severance
pay under the Other Severance Program is greater than the sum of the Salary
Continuation, the Bonus Payment, and the Prior Year Bonus, then the Salary
Continuation and Salary Continuation Period for purposes of this Agreement will
be that greater amount and longer period provided by the Other Severance
Program, except as otherwise provided in this Agreement.

 

  5. Further and notwithstanding the foregoing, the SHO obligations that may
become due under this Section 1(a)(i) will be reduced on a dollar-for-dollar
basis (but not below zero), by the amount, if any, of salary or wages that
Executive earns from a subsequent employer (including those arising from
self-employment) during the Salary Continuation Period other than all approved
external director fees that Executive earns or is otherwise entitled to receive.
For avoidance of doubt, Executive will not be obligated to seek affirmatively or
accept an employment, contractor, consulting or other arrangement in order to
mitigate the Salary Continuation, Bonus Payment, and Prior Year Bonus. Further,
to the extent Executive does not execute and timely submit the General Release
and Waiver (in accordance with Section 4(g) below) by the deadline specified
therein, Salary Continuation payments will terminate, and any entitlement to
future Salary Continuation payments, the Bonus Payment, and the Prior Year Bonus
will be forfeited, and Executive will be required to reimburse SHO for any
portion of the Salary Continuation, the Bonus Payment, and the Prior Year Bonus
already paid to him.

 

  6. Notwithstanding anything in this Section 1(a)(i) to the contrary, if the
Salary Continuation, Bonus Payment and Prior Year Bonus payable to Executive in
accordance with Section 1(a)(i) during the six (6) months after Executive’s
Separation from Service would exceed the Section 409A Threshold and if as of the
date of the Separation from Service Executive is a Specified Employee (as such
terms are defined in Section 2

 

2



--------------------------------------------------------------------------------

  below), then payment will be made to Executive on each regular salary payroll
date during the first six (6) months of the Salary Continuation Period until the
aggregate amount received equals the Section 409A Threshold. Any portion of the
Salary Continuation, Bonus Payment, and Prior Year Bonus that is in excess of
the Section 409A Threshold and that would otherwise be paid during such six
(6) months will instead be paid to Executive in a lump sum payment on the date
that is six (6) months and one (1) day after the date of Executive’s Separation
from Service.

 

  7. All Salary Continuation payments (described under this Section 1(a)(i))
will terminate, and any entitlements to future Salary Continuation, Bonus
Payment and Prior Year Bonus will be forfeited if Executive is employed by a SHO
Competitor or SHO Vendor (as such terms are defined in Sections 4(c)(ii) and
4(d)(ii) herein, respectively) during the Salary Continuation Period (which for
purposes of this Section 1(a)(i)(3) will not exceed twelve (12) months), or in
the event of Executive’s breach of this Agreement (in accordance with Section 10
below). In either case, Executive will be required to reimburse SHO for any
portion of the Salary Continuation, Bonus Payment and Prior Year Bonus already
paid to him.

 

  ii. Continuation of Benefits.

 

  1. During the Salary Continuation Period, Executive will be entitled to
participate in all benefit plans and programs (except as specified in this
Section 1(a)(ii)) in which Executive was eligible to participate immediately
prior to the Date of Termination (subject to the terms and conditions and
continued availability and applicability of such plans and programs); provided,
however, that Executive will not be eligible to participate in the long-term
disability plan, health care flexible spending account (except on an after-tax
basis and only through the earlier of the end of Salary Continuation Period or
the calendar year in which the Separation from Service occurs), SHO paid life
insurance, and any 40l(k) savings plan maintained by SHO (or any other defined
contribution plan sponsored by SHO). SHO’s current medical and dental plans
provide COBRA-only coverage for former employees who are not active employees of
the Company. If at the Date of Termination COBRA coverage is the only coverage
available under SHO’s then-current medical and dental plans, Executive and
Executive’s eligible dependents will be eligible during the Salary Continuation
Period for COBRA coverage under the then-current plans, with Executive’s
percentage share of the cost of COBRA premiums to be the same as the percentage
share that Executive paid for medical and dental plan coverage immediately prior
to the Date of Termination.

 

  2. If Executive does not timely execute and submit the General Release and
Waiver (in accordance with Section 4(g) herein) by the deadline specified
therein, Executive will be required to reimburse SHO for the portion of the cost
for the benefits referred to under Section 1(a)(ii)(l) immediately above paid by
SHO during the Salary Continuation Period,

 

3



--------------------------------------------------------------------------------

  and Executive will instead be eligible for COBRA coverage under the SHO
medical and dental plans as of the Date of Termination. Executive will be
responsible for the full cost of COBRA premiums if this Section 1(a)(ii)(2) is
applicable.

 

  3. Subject to Section 1(a)(ii)(4) immediately below, in the event Executive
provides services to another employer and is covered by such employer’s health
benefits plan or program, the medical and dental benefits provided by SHO
hereunder will be secondary to such employer’s health benefits plan or program
in accordance with the terms of the SHO health benefit plans.

 

  4. All of the benefits described in this Section 1(a)(ii) will terminate, and
any entitlements to future such payments will be forfeited, if Executive is
employed by a SHO Competitor or a SHO Vendor during the Salary Continuation
Period (which for purposes of this Section 1(a)(ii)(4) will not exceed twelve
(12) months) or in the event of Executive’s breach of this Agreement (in
accordance with Section 10 below). In either case, Executive will be required to
reimburse SHO for any portion of the cost for the benefits referred to under
Section 1(a)(ii)(1) immediately above paid by SHO during the Salary Continuation
Period, and Executive will instead be eligible for COBRA continuation coverage
under the SHO medical and dental plans as of Executive’s Severance from Service
date. Executive will be responsible for the full cost of COBRA premiums if this
Section 1(a)(ii)(4) is applicable.

 

  iii. Outplacement. As of Executive’s Separation from Service, Executive will
be immediately eligible for reasonable outplacement services at the expense of
SHO. SHO and Executive will mutually agree on which outplacement firm, among
current vendors used by SHO will provide these services. Such services will be
provided for up to six (6) months from the Separation from Service or until
employment is obtained, whichever occurs first. Outplacement benefits described
in this Section 1(a)(iii) will terminate and forever lapse if Executive is
employed by a SHO Competitor or SHO Vendor or in the event of Executive’s breach
of this Agreement (in accordance with Section 10 below).

 

  iv. Other. In addition to the foregoing Severance Benefits, a lump sum payment
will be made to Executive within ten (10) business days following the Date of
Termination in an amount equal to the sum of any base salary and any vacation
benefits that have accrued through the Date of Termination but only to the
extent not already paid. No vacation will accrue during the Salary Continuation
Period. Notwithstanding the foregoing and anything herein to the contrary, in
the event of Executive’s death during the Salary Continuation Period, any unpaid
portion of the Salary Continuation payable in accordance with Section 1(a)(i)
above will be paid in a lump sum, within sixty (60) days of death (and no later
than amounts would have been paid absent death), to Executive’s estate, and any
eligible dependents who are covered dependents as of the date of death will
experience a qualifying event under COBRA as a result of such death.

 

4



--------------------------------------------------------------------------------

  v. Impact of Termination on Certain Other Plans/Programs.

 

  1. Annual Incentive Plan. Subject to Section 1(a)(i) of this Agreement, upon
the Date of Termination, Executive’s entitlement to any award under the AIP or
other applicable annual incentive plan sponsored by SHO will be determined in
accordance with the terms and conditions of the AIP or other plan document
regarding termination of employment.

 

  2. Long-Term Incentive Program. Upon the Date of Termination, Executive’s
entitlement to any award granted to Executive under SHO’s Long-Term Incentive
Program (the “LTIP”) or other applicable long-term incentive program sponsored
by SHO will be determined in accordance with the terms and conditions of the
applicable award letter and the LTIP or other plan document regarding
termination of employment.

 

  3. Stock Plan. Upon the Date of Termination, Executive’s entitlement to any
unvested options, restricted stock, or other equity award granted to Executive
under SHO’s 2012 Amended and Restated Stock Plan or other stock plan sponsored
by SHO will be determined in accordance with the terms and conditions of the
applicable award agreement and the stock plan document regarding termination of
employment.

 

  vi. Post-Termination Forfeiture of Severance Benefits. If SHO determines after
the Date of Termination that Executive engaged in activity during employment
with SHO that SHO determines constituted Cause, Executive will immediately cease
to be eligible for Severance Benefits and will be required to reimburse SHO for
any portion of Severance Benefits received by Executive during the Salary
Continuation Period.

 

  2. Definitions. For purposes of this Agreement, each capitalized term herein
is either defined in the section, exhibit, or Appendix in which it first appears
or in this Section 2. The following capitalized terms will have the definitions
as set forth below:

 

  a. “Cause” will mean (i) a material breach by Executive (other than a breach
resulting from Executive’s incapacity due to a Disability) of Executive’s duties
and responsibilities to SHO, including under Executive’s Offer Letter with SHO
dated July 1, 2015 (the “Offer Letter”), which breach is demonstrably willful
and deliberate on Executive’s part, is committed in bad faith or without
reasonable belief that such breach is in the best interests of SHO, and is not
remedied in a reasonable period of time after receipt of written notice from SHO
specifying such breach; (ii) Executive’s conviction of a felony involving moral
turpitude; or (iii) Executive’s dishonesty or willful misconduct in connection
with Executive’s employment.

 

  b. “Disability” will mean disability as defined under the SHO long-term
disability plan in effect as of the date of execution of this Agreement
(regardless of whether Executive is a participant under such plan).

 

  c. “Good Reason” will mean, without Executive’s written consent, (i) a
reduction of more than ten percent (10%) in the sum of Executive’s annual base
salary and target

 

5



--------------------------------------------------------------------------------

  annual incentive under the AIP from those in effect as of the date of this
Agreement; (ii) Executive’s mandatory relocation to an office more than fifty
(50) miles from the primary location at which Executive is required to perform
Executive’s duties immediately prior to the date of this Agreement; or (iii) any
other action or inaction that constitutes a material breach of the terms of
Executive’s employment with SHO, including under the Offer Letter, by SHO or its
successor, including failure of a successor company to assume or fulfill the
obligations under this Agreement. In each case, Executive must provide SHO with
written notice of the facts giving rise to a claim that Good Reason exists for
purposes of this Agreement within thirty (30) days of the initial existence of
such Good Reason event, and SHO will have a right to remedy such event within
sixty (60) days after receipt of Executive’s written notice (the “Sixty (60)-Day
Period”). If SHO remedies the Good Reason event within the Sixty (60)-Day
Period, the Good Reason event (and Executive’s right to receive any benefit
under this Agreement on account of termination of employment for Good Reason)
will cease to exist. If SHO does not remedy the Good Reason event within the
Sixty (60)-Day Period, and Executive does not incur a termination of employment
within thirty (30) days following the earlier of: (y) the date SHO notifies
Executive that it does not intend to remedy the Good Reason or does not agree
that there has been a Good Reason event, or (z) the date on which the Sixty
(60)-Day Period expires, the Good Reason event (or any claim of Good Reason)
will cease to exist. Notwithstanding the foregoing, if Executive fails to
provide written notice to SHO of the facts giving rise to a claim of Good Reason
within thirty (30) days of the initial existence of such Good Reason event, the
Good Reason event (and Executive’s right to receive any benefit under this
Agreement on account of termination of employment for Good Reason) will cease to
exist as of the thirty-first (31st) day following the later of its occurrence or
Executive’s knowledge thereof. If Executive terminates his employment under
clause (i) of this definition, his annual base salary rate for purposes of
Section 1 hereof will be his annual base salary rate in effect prior to the
reduction that triggered the applicability of such Good Reason event.

 

  d. “SHO Affiliate” will mean any person with whom SHO is considered to be a
single employer under Section 414 (b) of the Internal Revenue Code (the “Code”)
and all persons with whom SHO would be considered a single employer under Code
Section 414 (c), substituting “50%” for the “80%” standard that would otherwise
apply.

 

  e. “Section 409A Threshold” will mean an amount equal to two (2) times the
lesser of (i) Executive’s base salary for services provided to SHO as an
employee for the calendar year preceding the calendar year in which Executive
has a Separation from Service; or (ii) the maximum amount that may be taken into
account under a qualified plan in accordance with Code Section 40l (a)(17) for
the calendar year in which Executive has a Separation from Service. In all
events, this amount will be limited to the amount specified under Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A) or any successor thereto.

 

  f. “Separation from Service” will mean a “Separation from Service” from SHO
within the meaning of Code Section 409A (and regulations issued thereunder).
Notwithstanding anything herein to the contrary, the fact that Executive is
treated as having incurred a Separation from Service under Code Section 409A and
the terms of this Agreement will not be determinative, or in any way affect the
analysis, of whether Executive has retired, terminated employment, separated
from service, incurred a severance from employment or become entitled to a
distribution, under the terms of any retirement plan (including pension plans
and 401(k) savings plans) maintained by SHO.

 

6



--------------------------------------------------------------------------------

  g. “Specified Employee” will have the meaning set forth under Code
Section 409A (and regulations issued thereunder).

 

  3. Intellectual Property Rights. Executive acknowledges that Executive’s
development work or research on any and all inventions or expressions of ideas
that may or may not be eligible for patent, copyright, trademark or trade secret
protection, hereafter made or conceived solely or jointly within the scope of
employment at SHO, provided such invention or expression of an idea relates to
the business of SHO, or relates to actual or demonstrably anticipated research
or development of SHO, or results from any work performed by Executive for or on
behalf of SHO, are hereby assigned to SHO, including Executive’s entire rights,
title and interest. Executive will promptly disclose such invention or
expression of an idea to Executive’s management and will, upon request, promptly
execute a specific written assignment of title to SHO. If Executive currently
holds any inventions or expressions of an idea, regardless of whether they were
published or filed with the U.S. Patent and Trademark Office or the U.S.
Copyright Office, or is under contract to not so assign, Executive will list
them on the last page of this Agreement.

 

  4. Protective Covenants. Executive acknowledges that this Agreement provides
for additional consideration beyond what SHO is otherwise obligated to pay to
him. In consideration of the opportunity to receive the Severance Benefits, and
other good and valuable consideration, Executive agrees to the following:

 

  a. Non-Disclosure of SHO Confidential Information. Executive acknowledges and
agrees to be bound by the following, whether or not Executive receives any
Severance Benefits under this Agreement:

 

  i. Non-Disclosure. Executive will not, during the term of Executive’s
employment with SHO or thereafter, other than in the performance of his duties
and obligations to SHO, including under the Offer Letter, during his employment
with SHO, as required by law or legal process, or as SHO may otherwise consent
to or direct in writing, reveal, disclose, sell, use, lecture upon or publish
any SHO Confidential Information (as defined in Section 4(a)(iii) below) until
such time as the information becomes publicly known other than as a result of
its disclosure, directly or indirectly, by Executive.

 

  ii. Proprietary Information. Executive understands that if Executive possesses
any proprietary information of another person or company as a result of prior
employment or otherwise, SHO expects and requires that Executive will honor any
and all legal obligations that Executive has to that person or company with
respect to proprietary information, and Executive will refrain from any
unauthorized use or disclosure of such information.

 

  iii. SHO Confidential Information. For purposes of this Agreement, “SHO
Confidential Information” means trade secrets and non-public information which
SHO designates as being confidential or which, under the circumstances, should
be treated as confidential, including, without limitation, any information
received in confidence from or developed by SHO, its long and short term goals,
vendor and supply agreements, databases, methods, programs, techniques, business
information, financial information, marketing and business plans, proprietary
software, personnel information and files, client information, pricing, and
other information relating to the business of SHO that is not known generally to
the public or in the industry.

 

7



--------------------------------------------------------------------------------

  iv. Return of SHO Property. All documents and other property that relate to
the business of SHO are the exclusive property of SHO, even if Executive
authored or created them. Executive agrees to return all such documents and
tangible property to SHO upon termination of employment or at such earlier time
as SHO may request that Executive do so.

 

  v. Conflict of Interest. During Executive’s employment with SHO and during any
Salary Continuation Period (which for purposes of this Section 4(a)(v) will not
exceed twelve (12) months), except as may be approved in writing by SHO, neither
Executive nor members of Executive’s immediate family (which will refer to
Executive, any spouse, and any child) will have financial investments or other
interests or relationships with SHO or any customers, suppliers or competitors
which might impair Executive’s independence of judgment on behalf of SHO. Also
during Executive’s employment with SHO during any Salary Continuation Period,
Executive agrees not to engage in any activity in competition with SHO and to
avoid any outside activity that could adversely affect the independence and
objectivity of Executive’s judgment, interfere with the timely and effective
performance of Executive’s duties and responsibilities to SHO, or that could
otherwise conflict with the best interests of SHO.

 

  b. Non-Solicitation of Employees. During Executive’s employment with SHO and
for twelve (12) months following the Date of Termination, whether or not
Executive receives any Severance Benefits under this Agreement, Executive will
not, directly or indirectly, solicit or encourage any person to leave her or his
employment with SHO, or assist in any way with the hiring of any SHO employee by
any future employer or other entity.

 

  c. Non-Competition. Executive acknowledges that as a result of Executive’s
position at SHO, Executive has learned or developed, or will learn or develop,
SHO Confidential Information and that use or disclosure of SHO Confidential
Information is likely to occur if Executive were to render advice or services to
any SHO Competitor.

 

  i. Therefore, for twelve (12) months following the Date of Termination,
whether or not Executive receives any Severance Benefits under this Agreement,
Executive will not, directly or indirectly, aid, assist, participate in, consult
with, render services to, accept a position with, become employed by, or
otherwise enter into any relationship with (other than having a passive
ownership interest in or being a customer of) any SHO Competitor.

 

  ii. For purposes of this Agreement, “SHO Competitor” means those companies
listed on Appendix A, each of which Executive acknowledges is a SHO Competitor.

 

  d. Restriction on Post-Employment Affiliation with SHO Vendors. Executive
acknowledges that as a result of Executive’s position at SHO, Executive has
learned or developed, or will learn or develop, SHO Confidential Information and
that use or disclosure of SHO Confidential Information is likely to occur if
Executive were to render advice or services to any SHO Vendor (as defined
herein).

 

8



--------------------------------------------------------------------------------

  i. Therefore, for twelve (12) months from the Date of Termination, whether or
not Executive receives any Severance Benefits under this Agreement, Executive
will not, directly or indirectly, aid, assist, participate in, consult with,
render services to, accept a position with, become employed by, or otherwise
enter into any relationship with (other than having a passive ownership interest
in or being a customer of) any SHO Vendor.

 

  ii. For purposes of this Agreement, “SHO Vendor” means, the vendors, if any,
listed in Appendix A as well as any other vendor with combined annual gross
sales of services or merchandise to SHO in excess of $200 million.

 

  e. Compliance with Protective Covenants. Executive will provide SHO with such
information as SHO may from time to time reasonably request to determine
Executive’s compliance with this Section 4. Executive authorizes SHO to contact
Executive’s future employers and other entities with which Executive has any
business relationship to determine Executive’s compliance with this Agreement or
to communicate the contents of this Agreement to such employers and entities.
Executive releases SHO, their agents and employees, from all liability for any
damage arising from any such contacts or communications.

 

  f. Necessity and Reasonableness. Executive agrees that the restrictions set
forth herein are necessary to prevent the use and disclosure of SHO Confidential
Information and to otherwise protect the legitimate business interests of SHO.
Executive further agrees and acknowledges that the provisions of this Agreement
are reasonable.

 

  g. General Release and Waiver. In connection with Executive’s termination of
employment with SHO (whether initiated by SHO or Executive in accordance with
Section (1)(a) above), Executive will execute a binding general release and
waiver of claims in a form to be provided by SHO (the “General Release and
Waiver”), which is incorporated by reference in this Agreement. The General
Release and Waiver will be in a form substantially similar to the form attached
as Appendix B to this Agreement. If the General Release and Waiver is not signed
within the time articulated therein, or is signed but subsequently revoked,
Executive will cease receiving Severance Benefits otherwise payable under
Section 1(a) above. Further, Executive will be obligated to reimburse SHO for
any portion of the Severance Benefits already paid to him.

 

  h. Exception Request. Notwithstanding the foregoing, Executive may request a
waiver or a specific exception to the non-competition provisions of this
Agreement by written request to the Vice President of Human Resources or Vice
President, General Counsel (or the equivalent) of SHO. Such a request will be
given reasonable consideration and may be granted, in whole or in part, or
denied by SHO in its absolute discretion.

 

  5. Irreparable Harm. Executive acknowledges that irreparable harm would result
from any breach by Executive of the provisions of this Agreement, including,
without limitation, Sections 4(a), 4(b), 4(c) and 4(d), and that monetary
damages alone would not provide adequate relief for any such breach.
Accordingly, if Executive breaches or threatens to breach this Agreement,
Executive consents to injunctive relief in favor of SHO without the necessity of
SHO posting a bond. Moreover, any award of injunctive relief will not preclude
SHO from seeking or

 

9



--------------------------------------------------------------------------------

  recovering any lawful compensatory damages on account of any harm which result
from a breach of this Agreement, including a forfeiture of any future payments
otherwise due hereunder, and a return of any payments and benefits already
received by Executive under this Agreement.

 

  6. Non-Disparagement. Executive will not take any actions that would
reasonably be expected to be detrimental to the interests of SHO nor make
derogatory statements, either written or oral to any third party, or otherwise
publicly disparage SHO or its products, services, or present or former
employees, officers or directors, and will not authorize others to make such
derogatory or disparaging statements on Executive’s behalf. This provision does
not, and is not intended to, preclude Executive from entering into any
relationship with a SHO Competitor or SHO Vendor if such relationship is
permissible under Section 4(c) or 4(d) and does not, and is not intended to,
preclude Executive from providing truthful testimony in response to legal
process or governmental inquiry.

 

  7. Cooperation. Executive agrees, without receiving additional compensation,
to fully and completely cooperate with SHO both during and after the period of
employment with SHO (including any Salary Continuation Period), with respect to
matters that relate to such period of employment, in all investigations,
potential litigation or litigation in which SHO is involved or may become
involved other than any such investigations, potential litigation or litigation
between SHO and Executive. SHO will reimburse Executive for reasonable travel
and out-of-pocket expenses incurred in connection with any such investigations,
potential litigation or litigation, except in the case of litigation between SHO
and Executive.

 

  8. Future Enforcement or Remedy. Any waiver, or failure to seek enforcement or
remedy for any breach or suspected breach of any provision of this Agreement by
SHO or Executive in any instance will not be deemed a waiver of such provision
in the future.

 

  9. Acting as Witness. Executive agrees that both during and after the period
of employment with SHO (including any Salary Continuation Period), Executive
will not voluntarily act as a witness, consultant or expert for any person or
party in any action against or involving SHO unless subject to judicial
enforcement to appear as a fact witness only.

 

  10. Breach by Executive. In the event of a breach by Executive of any of the
provisions of this Agreement, including, without limitation, the non-competition
provisions (Section 4) and the non-disparagement provision (Section 6) of this
Agreement, the obligation of SHO to pay Salary Continuation or to provide other
Severance Benefits under this Agreement will immediately cease and any Salary
Continuation payments already received and the value of any other Severance
Benefits already received will be returned by Executive to SHO. Further,
Executive agrees that SHO will be entitled to recovery of its attorneys’ fees
and other associated costs incurred as a result of any attempt to redress a
breach by Executive or to enforce its rights and protect its interests under
this Agreement.

 

  11. Severability. If any provision or provisions of this Agreement is found
invalid, illegal, or unenforceable, in whole or in part, then such provision or
provisions will be modified or restricted so as to effectuate as nearly as
possible in a valid and enforceable way the provisions hereof, or will be deemed
excised from this Agreement, as the case may require, and this Agreement will be
construed and enforced to the maximum extent permitted by law, as if such
provision or provisions had been originally incorporated herein as so modified
or restricted or as if such provision or provisions had not been originally
incorporated herein, as the case may be.

 

10



--------------------------------------------------------------------------------

  12. Governing Law. This Agreement will be governed under the internal laws of
the state of Illinois without regard to principles of conflicts of laws.
Executive agrees that the state and federal courts located in the state of
Illinois will have exclusive jurisdiction in any action, lawsuit or proceeding
based on or arising out of this Agreement, and Executive hereby (a) submits to
the personal jurisdiction of such courts, (b) consents to the service of process
in connection with any action, suit, or proceeding against Executive, and
(c) waives any other requirement (whether imposed by statute, rule of court, or
otherwise) with respect to personal jurisdiction, venue or service of process.

 

  13. Right to Jury. Executive agrees to waive any right to a jury trial on any
claim contending that this Agreement or the General Release and Waiver is
illegal or unenforceable in whole or in part, and Executive agrees to try any
claims brought in a court or tribunal without use of a jury or advisory jury.
Further, should any claim arising out of Executive’s employment, termination of
employment or Salary Continuation Period (if any) be found by a court or
tribunal of competent jurisdiction to not be released by the General Release and
Waiver, Executive agrees to try such claim to the court or tribunal without use
of a jury or advisory jury.

 

  14. Employment-at-Will. This Agreement does not constitute a contract of
employment, and Executive acknowledges that Executive’s employment with SHO is
terminable “at-will” by either party at any time with or without cause and with
or without notice.

 

  15. Other Plans, Programs, Policies and Practices. If any provision of this
Agreement conflicts with any other plan, programs, policy, practice or other SHO
document, then the provisions of this Agreement will control, except as
otherwise precluded by law. Executive will not be eligible for any benefits
under any transition or severance plan or program maintained by SHO.

 

  16. Entire Agreement. This Agreement, including the appendices hereto,
contains and comprises the entire understanding and agreement between Executive
and SHO and fully supersedes any and all other prior agreements or
understandings between Executive and SHO, in each case with respect to the
subject matter contained herein, and may be amended only by a writing signed by
(a) one of the Vice President of Human Resources or the Vice President, General
Counsel and Secretary (or equivalent) of SHO and (b) Executive.

 

  17. Tax Withholding. Any compensation paid or provided to Executive under this
Agreement will be subject to any applicable federal, state or local income and
employment tax withholding requirements.

 

  18. Notices. All notices and other communications hereunder will be in writing
and will be given by hand delivery to the other parties or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to Executive: At the most recent address on file at SHO.

If to SHO: 5500 Trillium Blvd, Hoffman Estates, Illinois 60192, Attention to
both: VP, Human Resources and VP, General Counsel.

 

  19. Assignment. SHO may assign its rights under this Agreement to any
successor in interest, whether by merger, consolidation, sale of assets, or
otherwise. This Agreement will be binding whether it is between SHO and
Executive or between any successor or assignee of SHO and Executive.

 

11



--------------------------------------------------------------------------------

  20. Section 409A Compliance. To the extent that a payment or benefit under
this Agreement is subject to Code Section 409A, it is intended that this
Agreement as applied to that payment or benefit comply with the requirements of
Code Section 409A, and the Agreement will be administered and interpreted
consistent with this intent. If the Sixty (60)-Day Period following a Separation
from Service begins in one calendar year and ends in a second calendar year (a
“Crossover 60-Day Period”) and if there are any payments due Executive under
this Agreement that are: (i) conditioned on Executive signing and not revoking a
release of claims and (ii) otherwise due to be paid during the portion of the
Crossover 60-Day Period that falls within the first year thereof, then such
payments will be delayed and paid in a lump sum during the portion of the
Crossover 60-Day Period that falls within the second year. Executive’s right to
receive installment payments pursuant to this Agreement will be treated as a
right to receive a series of separate and distinct payment.

 

  21. Construction and Interpretation. In this Agreement (1) “includes” and
“including” are inclusive and mean, respectively, “includes without limitation”
and “including without limitation,” (2) “or” is disjunctive but not necessarily
exclusive, (3) “will” expresses an imperative, an obligation, and a requirement,
(4) numbered “Section” references refer to sections of this Agreement unless
otherwise specified, (5) section headings are for convenience only and will have
no interpretive value, and (6) unless otherwise indicated all references to a
number of days will mean calendar (and not business) days and all references to
months or years will mean calendar months or years.

 

  22. Counterparts. This Agreement may be executed in one or more counterparts,
which together will constitute a valid and binding agreement.

IN WITNESS WHEREOF, Executive and SHO, by its duly authorized representative,
have executed this Agreement on the dates stated below, effective as of the date
first set forth above.

 

EXECUTIVE     SEARS HOMETOWN AND OUTLET STORES, INC. /s/ William A. Powell    
By:   /s/ Becky Iliff William A. Powell       Becky Iliff       Vice President,
Human Resources

 

12



--------------------------------------------------------------------------------

Appendix A to Amended and Restated Executive Severance Agreement

SHO Competitors

The following companies (including affiliates and subsidiaries within the same
controlled group of corporations) are included within the definition of SHO
Competitors as referred to under Section 4(c)(ii)(l) of the Amended and Restated
Executive Severance Agreement between SHO and Executive:

Ace Hardware

Lowe’s Home Improvement

The Home Depot

Menard

Whirlpool

ServiceMaster

Rent-A-Center, Inc.

Aaron’s, Inc.

ABT

Amazon

HHGregg

Conn’s, Inc.

Best Buy

Sears Holdings Corporation

Tractor Supply Co.

True Value Company

Wal-Mart

Target

Caterpillar

John Deere

SHO Vendors

The following companies (including affiliates and subsidiaries within the same
controlled group of corporations) are included within the definition of SHO
Vendors as referred to under Section 4(d) of the Amended and Restated Executive
Severance Agreement between SHO and Executive:

Sears Holdings Corporation

Bosch

Electrolux

General Electric

LG

Samsung

Whirlpool

MTD

Techtronic Industries Company Limited Husqvarna

 

A-1



--------------------------------------------------------------------------------

Appendix B to Amended and Restated Executive Severance Agreement

GENERAL RELEASE AND WAIVER

 

 

NOTICE

 

YOU MAY CONSIDER THIS GENERAL RELEASE AND WAIVER FOR UP TO TWENTY-ONE (21) DAYS.
IF YOU DECIDE TO SIGN IT, YOU MAY REVOKE THE GENERAL RELEASE AND WAIVER WITHIN
SEVEN (7) DAYS AFTER SIGNING (“THE REVOCATION PERIOD”). ANY REVOCATION WITHIN
THIS PERIOD MUST BE IMMEDIATELY SUBMITTED, IN WRITING, TO PHILIP ETTER, HUMAN
RESOURCES, SEARS HOMETOWN AND OUTLETS STORES, INC., 5500 TRILLIUM BLVD., HOFFMAN
ESTATES, IL 60192, AND STATE THAT, “I HEREBY REVOKE MY ACCEPTANCE OF THE GENERAL
RELEASE AND WAIVER.” THE GENERAL RELEASE AND WAIVER WILL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED. YOU SHOULD CONSIDER
CONSULTING WITH AN ATTORNEY BEFORE SIGNING THIS DOCUMENT.

 

In consideration of the payments and benefits I have received or will receive
from Sears Hometown and Outlet Stores, Inc. (“SHO”), including, without
limitation, those that I have received or will receive in accordance with the
terms of the Executive Severance Agreement between myself and SHO, dated
_________, 2015, I, William A. Powell, for myself, my heirs, administrators,
representatives, executors, successors and assigns (collectively “Releasors”),
do hereby release, waive, and forever discharge SHO and the current and former
agents, parents, subsidiaries, affiliates, related organizations, employees,
officers, directors, shareholders, attorneys, successors, and assigns of SHO
(collectively, the “SHO Parties”) from any and all liability, actions, charges,
causes of action, demands, damages, or claims for relief or remuneration, sums
of money, accounts, or expenses (including attorneys’ fees and costs) of any
kind whatsoever, whether known or unknown at this time, arising out of, or
connected with, my employment with SHO or any of its subsidiaries and the
termination of such employment. The foregoing release, discharge and waiver
includes all claims and any obligations or causes of action arising from such
claims, including but not limited to, all matters in law, in equity, in contract
(oral or written, express or implied), in tort, or pursuant to statute,
including claims under any federal, state or local statute or state or federal
constitution, including, but not limited to, Title VII of the Civil Rights Act
of 1964, the Civil Rights Act of 1866 and 1871 (42 U.S.C. § 1981), the Civil
Rights Act of 1991, the Age Discrimination in Employment Act, the Fair Labor
Standards Act, the Employee Retirement Income Security Act, the Americans with
Disabilities Act, the Rehabilitation Act of 1973, the Worker Adjustment and
Retraining Notification Act, the Family and Medical Leave Act, the National
Labor Relations Act, the Equal Pay Act, or any other discrimination or/and
employment laws of Illinois or of any other state or municipality, to the
fullest extent permitted under the law.

This General Release and Waiver does not apply to any claims or rights that may
arise after the date of execution of this General Release and Waiver. Also
excluded from this General Release and Waiver are any claims which cannot be
waived by law, including my right to file a charge with or participate in an
investigation conducted by the Equal Employment Opportunity Commission. I do,
however, waive any right to any monetary or other relief of any kind flowing out
of any agency or third-party claims or charges, including any charge I might
file with any state, local or federal agency.

 

B-1



--------------------------------------------------------------------------------

I warrant and represent that I have not filed any complaint, charge, or lawsuit
against the SHO Parties or any of them with any governmental agency or with any
court. I agree never to bring a lawsuit against any of the SHO Parties in any
forum for any claim covered by this General Release and Waiver. If I violate
this General Release and Waiver by suing any of the SHO Parties, I agree that I
will be liable to the SHO Parties for their reasonable attorney’s fees and other
litigation costs and expenses incurred in defending against the lawsuit.

I also waive any right to become, and promise not to consent to become, a member
of any class in any case in which claims are asserted against any of the SHO
Parties that are related in any way to my employment with or the termination of
my employment with SHO or any of its subsidiaries or affiliates, and that
involve events which have occurred prior to the date of execution of this
General Release and Waiver. If I, without my knowledge, am made a member of a
class in any proceeding, I agree that I will opt out of the class at the first
opportunity afforded to me after learning of my inclusion. In this regard, I
agree that I will execute, without objection or delay, an “opt-out” form
presented to me either by the court in which such proceeding is pending or by
counsel for any of the SHO Parties.

I have read this General Release and Waiver and understand all of its terms.

I have signed it voluntarily with full knowledge of its legal significance and
binding effect.

I have had the opportunity to seek, and I have been advised in writing of my
right to seek, legal counsel prior to signing this General Release and Waiver.

I understand that the severance payments that I will be paid as an eligible
participant under any transition pay or severance pay plan will be reduced by
the amount of any advances, loans, or other amounts that I owe to SHO and its
subsidiaries, including payments made for vacation taken but not earned.

I understand that I must notify SHO if I become employed during any applicable
transition pay or severance pay period, and that transition pay or severance pay
and benefits is subject to reduction or discontinuation as a result of new
employment (including new employment with SHO, any of its subsidiaries, any
successor company, or any outsource company).

I was given at least twenty-one (21) days to consider signing this General
Release and Waiver. Any modification of this General Release and Waiver
Agreement does not restart the twenty-one (21) day consideration period.

I understand that if I sign the General Release and Waiver, I can change my mind
and revoke it within seven (7) days after signing. I understand the General
Release and Waiver will not be effective until after the seven (7)-day
revocation period has expired.

I understand that the delivery of the consideration herein stated does not
constitute an admission of liability by any of the SHO Parties and that each of
the SHO Parties expressly denies any wrongdoing or liability in connection with
my employment with or the termination of my employment with SHO.

THIS IS A RELEASE. READ BEFORE SIGNING.

Signed by: ______________________________

Date: ___________, 20__

 

B-2